Case 8:21-mj-02012-TJS Document 14 Filed 08/02/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant CKD/med 2019R00339

 

UNITED STATES DISTRICT COURT

 

for the a4
fuel JUL [5 Am.
District of Maryland SANG Ely
United States of America

Ve )

) Case No. — 21-mj-2012-TJS
Patrick Nwaokwu )
)
)
a )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Patrick Nwaokwu ;
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment (1 Superseding Indictment 1 Information 1 Superseding Information Complaint

Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Conspiracy to Commit Health Care Fraud, in violation of 18 U.S.C. § 1349: Conspiracy to Commit False Statements
Relating to Health Care Matters, in violation of 18 U.S.C. § 371; and False Statements Relating to Health Care Matters, in
violation of 18 U.S.C. § 1035

 
 

Date: July 8, 2021

 

sstuing officer's signature

City and state: Greenbelt, Maryland Hon. Timothy J. Sullivan, U.S. Magistrate Judge

Printed name and title

 

Return

 

 

This warrant wag received on (date) 7 [<| L| , and the person was arrested on (date) 4/ Z/
at (city and state) ( al ace — 6vea, be Uf, hrO

Date: 7/ -{ uU

  

Arresting officer's signature

RH courh lewis

Printed name and title

 

 
